Citation Nr: 9925358	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-15 159	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right foot bunionectomy.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from March 1993 to 
March 1997.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
by the RO which denied service connection for residuals of a 
bunionectomy of the right foot and for residuals of a neck 
injury.


REMAND

The veteran's DD Form 214 form reveals that she served on 
active duty in the Air Force from March 1993 to March 1997, 
and she had a little over 6 months of prior inactive service.  
She reportedly had National Guard or reserve service both 
before and after her active duty.

The veteran claims that she had a right foot bunion disorder 
which preexisted her active duty but increased in severity 
during service.  She alleges that following a June 1996 right 
foot bunionectomy she developed nerve damage.  She also 
claims that she has a neck disorder due to performing her job 
while on active duty; she reports that she spent several 
hours a day with her neck bent down due to the amount of 
paperwork she had to complete.  She also argues that she 
could also have a neck disorder due to a motor vehicle 
accident in service.

The Board notes that in 1997, the RO requested the veteran's 
service medical records from her National Guard unit.  The 
claims file contains service medical records from 1993 to 
1997.  However, there is a question as to whether the service 
medical records are complete.  The submitted records are 
negative for a service entrance examination.  In addition, 
the service medical records were sporadically received by the 
RO.  The claims file demonstrates that the reserve unit 
submitted some records in 1997.  However, the claims file 
does not show who submitted the service records in 1998.  
Moreover, there is no indication that the RO contacted the 
National Personnel Record Center (NPRC) for the veteran's 
complete service medical records.  

In the judgment of the Board, an additional effort should be 
made by the RO to assure that complete service medical 
records are obtained.  38 U.S.C.A. § 5103 (West 1991); Hayre 
v. West, No. 98-7046 (Fed.Cir. Aug. 16, 1999).  On remand, 
the veteran may also submit additional evidence and argument 
on the claims now on appeal.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the NPRC (and 
all other indicated service department 
offices which may possess service medical 
records) and obtain complete official 
copies of all of the veteran's service 
medical records from her period of active 
duty in the Air Force from March 1993 to 
March 1997, as well as from all National 
Guard and reserve service both before and 
after such active duty.  The RO should 
document all attempts made to obtain 
service medical records.

2.  The RO should ask the veteran to 
identify all VA and non-VA medical 
providers who have treated her for neck 
and right foot problems since her release 
from active duty in March 1997, and the 
RO should obtain copies of the related 
treatment records.

3.  After the foregoing, the RO should 
review the veteran's claims of service 
connection.  If the claims are 







denied, the veteran and her 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond, 
and then the case should be returned to 
the Board.



		
	L. W. TOBIIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




